DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 27, 2021 has been entered. Claims 1-2, 4-7, and 9-12 remain pending in the application. Applicant’s amendments to the Drawings have overcome and all of the objections previously set forth in the October 27, 2020 Non-Final Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2021 has been considered by the examiner. 

Drawings
The drawings were received on January 27, 2021. These drawings are unacceptable because they are non-compliant under 37 CFR 1.84(h)(5).

The drawings are objected to under 37 CFR 1.84(h)(5) because FIG. 1 show(s) modified forms of construction in the same view.
The Office suggests Applicant uses at least two figures, one figure where the gas adsorption device (28) arranged upstream of the cooling device in the delivery direction and another figure where the gas adsorption device (28’) is arranged in the cooling device.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to because the BRIEF DESCRIPTION OF THE DRAWINGS should include a figure number alongside the descriptions of the drawings.

Correction is required. See MPEP § 608.01(b).

The use of the term COOLPOWER (See page 2, SUMMARY, lines 3-4), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be CAPITALIZED (MPEP 6.08(v)) wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term. The Office (MPEP 6.08(v)) requires COOLPOWER® instead of Coolpower® as amended, the bolding is merely for emphasis.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as commercial marks.

Claim Objections
Claim(s) 4 and 7 is/are objected to because of the following informalities:

Claim 4 should recite: The refrigeration machine of claim 1, wherein the gas adsorption device is arranged in a region upstream of the cooling device such that in use, the temperature of the gas is higher than the temperature at which the gas to be adsorbed freezes. To clarify, ab-sorbed is not ad-sorbed is supported. The Office understands that this is an inadvertent typo.

Claim 7 recites “… laxer …” the Office interprets and suggests amending to “…layer …” as supported by the specification.

Claim 12 should recite: The refrigeration machine of claim 6, wherein the gas adsorption device is arranged [[in]] in an inlet region of the cooling device.

Appropriate correction is required.


Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 

Such claim limitation(s) is/are: cooling device in claims 1, 4, 6, and 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The Office is interpreting the cooling device to be a cold head and equivalents as disclosed by Applicant on page 1, third paragraph, lines 3 to page 2 line 1; page 2, second full paragraph, line 12 (second to last line); and page 2, third full paragraph, line 5 of the specification. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. 

Such claim limitation(s) is/are: gas adsorption device in claim 1. 

Gas adsorption device is no longer being interpreted under 35 U.S.C. 112(f) because the amendment “wherein the gas adsorption device comprises zeolite” encompasses the 35 U.S.C. 112(f) interpretation in the October 14, 2020 Office Action. 

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. 

If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites “adsorbing layer and/or powder and/or fabric and/or screen.” However, as “powder” and “fabric” are mutually exclusive terms and there does not appear to be disclosure directed to any unique or inventive structure of the adsorbers that would allow for this combination of all four features to be present at the same time and location. The Office suggests amending to two separate claims:

Claim 7: The refrigeration machine of claim 1, wherein the gas adsorption device is configured as at least one of an adsorbing layer, a powder, and a screen.
New Claim: The refrigeration machine of claim 1, wherein the gas adsorption device is configured as at least one of an adsorbing layer, a fabric, and a screen. 

Or a similar amendment to avoid the mutual exclusivity of “powder” and “fabric.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATSUMI HOKOTANI (JP S61240061 and corresponding machine translation, hereinafter HOKOTANI) in view of MARTIN BUELOW (EP 0758561A1 also published as US 5616170, hereinafter BUELOW).
Regarding claim 1, HOKOTANI (¶ 1, page 2, first paragraph, and FIG. 1) discloses: A refrigeration machine (FIG. 1), for generating a vacuum, comprising: a compressor (3) for compressing a refrigerant comprising helium and oil (¶ 1, page 1, first paragraph), an oil separator (4) arranged downstream of the compressor (3) in a delivery direction of the refrigerant and a cooling device (6) in which the refrigerant expands, and a gas adsorption device (5) arranged upstream of the cooling device in the delivery direction (FIG. 1).
Regarding claim 1, HOKOTANI does not disclose: wherein the gas adsorption device comprises zeolite and is configured to filter nitrogen and/or oxygen.
Regarding claim 1, BUELOW (Col. 3, line 45-67 and Col. 7, line 40 to Col. 8, line 30) teaches: wherein the gas adsorption device comprises zeolite and is configured to filter nitrogen and/or oxygen. BUELOW (abstract) employs zeolites to preferentially adsorb nitrogen from gas mixtures including adsorbing (Col. 1, lines 25-

Regarding claim 2, HOKOTANI (¶ 1, page 2, last paragraph, and FIG. 1) discloses: The refrigeration machine of claim 1, wherein the gas adsorption device adsorbs detrimental gases that freeze at temperatures of < 150 K (¶ 1, page 2, third paragraph).

Regarding claim 4, HOKOTANI (¶ 1 and FIGS. 1-2) discloses: The refrigeration machine of claim 1, wherein the gas adsorption device is arranged in a region upstream of the cooling device (see illustration of HOKOTANI FIG. 1 below) such that in use, the temperature of the gas (¶ 1, page 3, second paragraph) is higher than the temperature (¶ 1, page 3, second paragraph) at which the gas to be adsorbed freezes.

    PNG
    media_image1.png
    1052
    1519
    media_image1.png
    Greyscale

Regarding claim 5, HOKOTANI (FIG. 1 and ¶ 1) discloses: The refrigeration machine of claim 1, wherein the gas adsorption device is arranged downstream of the oil separator in the delivery direction.

Regarding claim 6, HOKOTANI (FIG. 1 and ¶ 1) does not disclose: The refrigeration machine of claim 1, wherein the gas adsorption device is arranged in the cooling device. However, rearranging the physical location of the gas adsorption device relative to the cooling device to improve performance is obvious to one skilled in the art before, the effective filing date of the Instant Claims. Further, Applicant has not disclosed that having the gas adsorption device … arranged in the cooling device does anything more than produce the predictable result of adsorbing gases. Since mere MPEP 2144.04 VI. C), it would be obvious to one skilled in the art, before the effective filing date of the Instant Claims, to modify (rearrange) the adsorber of HOKOTANI and meet the claimed limitations to provide the predictable results of having the gas adsorption device … arranged in the cooling device adsorb gases.

Regarding claim 7, HOKOTANI (FIG. 1 and ¶ 1) does not disclose: The refrigeration machine of claim 1, wherein the gas adsorption device is configured as an adsorbing layer and/or powder and/or fabric and/or screen. 
Regarding claim 7, BUELOW (Col. 5, lines. 28-60) teaches wherein the gas adsorption device is configured as an adsorbing layer, powder, and screen and suggests other configurations that affect or improve the efficiency of a gas adsorption device. 
It would have been obvious to one skilled in the art, before the filing date of the claimed invention to modify HOKOTANI to incorporate the teachings of BUELOW to provide different configurations for the gas adsorption device to improve efficiency of a gas adsorption device. 
Regarding claim 7, the Office notes that the rejection of claim 7, also applies to the 112(b) claim suggestions above.

Regarding claim 9, HOKOTANI (FIG. 1 and ¶ 1) discloses: The refrigeration machine of claim 1, wherein the gas adsorption device adsorbs detrimental gases that freeze at temperatures of < 120 K (¶ 1).

Regarding claim 10, HOKOTANI (FIG. 1 and ¶ 1) discloses: The refrigeration machine of claim 1, wherein the gas adsorption device adsorbs detrimental gases that freeze at temperatures of < 70 K (¶ 1).

Regarding claim 11, as set forth in the rejection of claim 6 above, HOKOTANI already has the gas absorption device arranged in the cooling device.  As taught by HOKOTANI (FIG. 1) the gas adsorption device (5) is provided prior to the inlet of the cooling device.  Therefore, the modified device of HOKOTANI necessarily teaches the gas adsorption device being located at an inlet region of the cooling device as a "region" does not have definitive bounds that would preclude this interpretation.


Regarding claim 12, HOKOTANI specifically sets forth (¶ 1, page 1, first paragraph) that the device is intended to be utilized similar to prior art where cryogenic helium is to be obtained.  Therefore, HOKOTANI necessarily teaches a cryogenic pump.

Response to Arguments
Applicant's arguments filed January 27, 2021 have been fully considered but they are not persuasive.  Though, HOKOTANI fails to teach this, each and every limitation discussed in applicant’s remarks is set forth in BUELOW, which was cited in the October 27, 2020 Non-Final Office Action.  No arguments directed to BUELOW or the combination of HOKOTANI and BUELO are present.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

FUJIWARA (JP H10132402) teaches a CRYOGENIC REFRIGERATOR, TO FEED THE HELIUM GAS TO THE REFRIGERATOR BODY, THE FORWARD PIPE TO THE REFRIGERATOR BODY, WHICH IS CONNECTED VIA A RETURN PATH PIPE HELIUM OFTEN COMPRISE A COMPRESSOR. HELIUM GAS COMPRESSED BY THE COMPRESSOR (INCLUDING OIL AND WATER, ETC.) IS COOLED BY THE HEAT EXCHANGER, IN TURN PASSES THROUGH THE OIL SEPARATOR, ADSORBER ADSORBS MOISTURE OR THE LIKE FOR SEPARATING THE GAS AND OIL.
DUNN (US 2011107790) teaches OIL LUBRICATED HELIUM COMPRESSOR UNITS FOR USE IN CRYOGENIC REFRIGERATION SYSTEMS.
CAMPBELL (US 20130091886) teaches ADSORPTION IS AN ALTERNATIVE (OR ADDITIONAL) FILTERING APPROACH.
BRADSHAW (US 20200240690) is evidence of obviousness in the art.
MONTEITH (US 20200041181) is evidence of obviousness in the art.
CAMPBELL (US 20130091867) teaches A VAPOR COMPRESSION REFRIGERATION SYSTEM FOR COOLING ONE OR MORE EVAPORATORS COUPLED TO ONE OR MORE RESPECTIVE ELECTRONIC COMPONENTS TO BE COOLED AND EMPLOYING A CONTAMINANT SEPARATOR.
MOTEGI (WO 2008075500) teaches A REFRIGERATING APPARATUS WITH A REFRIGERANT CIRCUIT, A COMPRESSOR, AND AN OIL SEPARATOR CONNECTED TO THE JETTING SIDE OF THE COMPRESSOR. ON THE OUTLET SIDE OF THE OIL SEPARATOR, AN OIL ADSORBING APPARATUS IS ARRANGED FOR ADSORBING REFRIGERATING MACHINE OIL. THEREFORE, THE REFRIGERATING MACHINE OIL NOT SEPARATED BY THE OIL SEPARATOR IS ABSORBED AND CAPTURED BY THE OIL ADSORBING APPARATUS.
SUZUKI (EP 1862749) teaches a VAPOR COMPRESSION REFRIGERATING CYCLE HAS A COMPRESSOR, A RADIATOR, AN OIL SEPARATOR FOR SEPARATING THE REFRIGERANT RADIATED BY THE RADIATOR INTO REFRIGERANT AND OIL CONTAINING A SMALL AMOUNT OF REFRIGERANT, A FIRST PRESSURE REDUCER, AN EVAPORATOR, AND AN ACCUMULATOR, WHEREIN A SECOND PRESSURE REDUCER FOR REDUCING A PRESSURE OF THE OIL CONTAINING A SMALL AMOUNT OF REFRIGERANT SEPARATED BY THE OIL SEPARATOR.
HIVET (FR 2726894) teaches a HEAT PUMP TO COMPRESSION - ABSORPTION CIRCUIT FOR SOLUTION IN WHICH THERE FLOWS A LIQUID SOLUTION, THIS SOLUTION FLOWING IN TURN A SHOCK ABSORBER WHERE IT ABSORBS A VAPOR, AND THE DESORBER.
KASAI (US6223549B1) teaches A COMPRESSOR, A FOUR-WAY VALVE, A HEAT SOURCE SIDE HEAT EXCHANGER, A FIRST CONTROL VALVE, A SECOND CONTROL VALVE, AN ACCUMULATOR, AN OIL SEPARATOR (I.E. A 
TSUBOI (US2007144206A1) teaches A PRESSURE REDUCER MODULE INCLUDES AN OIL SEPARATOR CONFIGURED TO RECEIVE A LUBRICANT AND A REFRIGERANT AND TO SEPARATE THE LUBRICANT FROM THE REFRIGERANT.
LITTLE (US 5724832) teaches REMOVING RESIDUAL LUBRICATING OIL AND OTHER IMPURITIES FROM THE REFRIGERANT FLOW OF A CRYOGENIC REFRIGERATION SYSTEM.
YOSHIMI (US 7497091) teaches a REFRIGERATING APPARATUS WITH AN OIL RECOVERY APPARATUS THAT HAS A FILTERING DEVICE AND ADSORBENT MATERIAL TO SEPARATE AND RECOVER FOREIGN MATTER FROM REFRIGERATING MACHINE OIL AND FLOWING REFRIGERANT.
CRYOGENICS (non-patent literature: CRYOGENICS - BRITANNICA ONLINE ENCYCLOPEDIA) teaches CRYOGENIC TEMPERATURE RANGES.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-

/B.D.B./Examiner, Art Unit 3763 




/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763